Title: Louisa Catherine Johnson to John Quincy Adams, 25 November 1796
From: Johnson, Louisa Catherine
To: Adams, John Quincy


          
            London Novbr 25 1796
          
          I have within the last sad hour recieved your affectionate though painful letter of the 12 which caused me more uneasiness than I am capable of expressing; indeed I know not how I shall answer it— Ah my beloved friend how shall I acquire fortitude to bear my present disappointment— You have it is true kindly endeavoured to heal the wound so reluctantly given, but in vain each endearing line instead

of mitigating the anguish of my mind tends but to probe it more deeply— But why do I so cruelly add to your affliction; forgive me my friend, I will try to conquer unavailing sorrow, and if possible prevail on reason to usurp her right, which though unable fully to satisfy the heart will I trust contribute to silence its complaints—
          Willingly would I acquiesce in every thing you recommend yet am I inclined to believe even you in this instance find theory easier than practice—
          In a former letter you recommended me to be prepared for a sudden departure—with what pleasure did I immediately set about the delightful employment, and had completed it to the most minute article— But a truce with complaints—
          Write me again soon and be assured that I have already surmounted every aversion to writing and hope to prove by a frequent and interested correspondence the invariable affection of,
          
            Louisa C. Johnson—
          
        